Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered. 

Response to Amendment
Applicant’s amendments, filed 7/20/2022, have been fully considered and reviewed by the examiner.  The examiner noted the amendment to claims.  Claims 1, 3-4, 7-9 and 11 are pending in the instant application.   Claims 2, 5-6, 10 and 12-16 are cancelled. 

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but are directed toward newly added claim requirements that are addressed in the prior art rejection above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20160312356 by Jung et al.
Claim 1:  Jung discloses a deposition apparatus for coating a substrate, the substrate and apparatus comprising: 
First and second supply units (see Figure 1 above, where each side of (80) can reasonably be considered a supply unit).   Jung discloses the first supply unit and the second supply unit supply a solid body to the heating unit through the one supply pipe (See figure 1, see also Figure 13).  See also Figure 14, each opening 94 can be considered a supply unit within the scope of the claims as drafted.  As for the requirement that a second body having a different element or compound from the first solid body, such is intended use and the apparatus as taught by Jung is capable of being operated as claimed (i.e. different composition for solid bodies).   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
A single supply pipe connected to the first and second supply unit connected to the first and second unit and configured to supply the bodies as claimed
a heating unit that received the bodies from the supply units and is configured to melt and evaporate the first and second supply body from the supply unit to form vapor; 
 a buffer unit (part of chamber for vaporization), connected to the heating unit, and configured to receive the vapor and is configured to mix the received vapor with a previously received vapor to form a mixed vapor
and a nozzle (232) connected to the buffer unit and having an opening toward a substrate (See figure 1 and accompanying text, numbers above are given for convenience and further discussion for the figure can be found in the specification.)wherein the nozzle is configured to spray the mixed vapor onto the substrate to form a coating having a target composition.
Wherein the first supply and second supply units are configured to adjust the supply amount of the first body and second body to be able to from the target composition of the coating.  

    PNG
    media_image1.png
    745
    562
    media_image1.png
    Greyscale

As for the two or more compounds or elements or other intended use of the claimed apparatus (see e.g. the italics above), the prior art structure is capable of being used as claimed and therefore meets this claim requirement.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  

Jung discloses the supply unit supplies the solid bodies to the heating unit through the single supply pipe (see Figure 1 above, e.g. item 52), wherein the pipe has an end portion facing the heating unit and is capable of extending into the metal (see Figure 1 above). The prior art structure is capable of being used as claimed and therefore meets this claim requirement.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Jung’s end portion include a first and second opening, wherein the first opening is on a lower surface, i.e. lower side surface of the end portion, and second opening forming on a side surface thereof. Here, the term lower surface is open to the lower side surface and thus reads on the broadly drafted claim.
Claim 3:  Jung discloses the end portion opening in the end portion of the supply pipe exists that is smaller than the solid body, the end portion facing the heating unit and such is melted and discharged (see Figure 1, Figure 6, Figure  8-9 and accompanying text).
Claim 4:  Jung discloses a crucible (bottom of heating unit) and wherein the buffer unit is between the crucible and the nozzle, the area of the opening of the nozzle is smaller than the cross section of the crucible (see e.g. Figure 1 above).
	Claim 7:  Jung discloses the supply units are above the heating unit and the solid body is supplied using its own weight in the pipe (see Figure 1, 0050).
	Claim 8-9:  Jung discloses a non-floating induction heating unit for electromagnetic coil (0053-0055).
	Claim 11:  The material of the solid body is intended use of the claimed apparatus and the examiner maintains that the apparatus as claimed is capable of operating in the manner as claimed.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. taken collectively with US Patent Application Publication 20150345008 by Jung et al, herein after Jung 008.
While the examiner maintains the positions as set forth above, including the breadth of the claim encompassing a lower surface encompassing a surface on the lower side of the end portion, the examiner cites here Jung 008 which discloses a similar metal supply/vaporization device and discloses a supply unit, a heating unit, a buffer unit, nozzle and single supply pipe that include an end portion that includes an opening in the bottom of the supply portion (see Figure 1, 5 and 7 and accompanying text) and therefore taking the references collectively it would have been obvious to have combined the two openings and provide an opening in the side as taught by Jung and an opening in the bottom as taught by Jung 008 because both are taught as known and suitable techniques for supplying the molten metal from the end portion of the supply pipe.  
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/             Primary Examiner, Art Unit 1718